      Case 2:18-cv-01534-RJC-CRE Document 208 Filed 02/23/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANDREW FITCH,                                       )
RICHARD D’ALESSANDRO, and                           ) Consolidated Civil Action No. 2:18-cv-01534-
MICHAELLE HUTCHISON, individually                   ) RJC-CRE
and on behalf of all others similarly situated,     )
                                                    )
                Plaintiffs,                         )
                                                    )
        vs.                                         )
                                                    )
GIANT EAGLE, INC., d/b/a GETGO CAFÉ                 )
+ MARKET,                                           )
                                                    )
                Defendant.                          )
                                                    )
______________________________________              )
                                                    )
JORDAN JONES,                                       )
ROBERT LEMUS, and                                   )
JASON REED, individually and on behalf of           )
all other similarly situated,                       )
                                                    )
                Plaintiffs,                         )
                                                    )
        vs.                                         )
                                                    )
GIANT EAGLE, INC.,                                  )
                                                    )
                Defendant.                          )

                                       ORDER OF COURT

       AND NOW, this 23rd day of February, 2021, for the reasons set forth in this Court’s

Memorandum Opinion of the same date, it is hereby ORDERED that Defendant Giant Eagle Inc.’s

Objections (ECF No. 200) to Judge Eddy’s Report and Recommendation (ECF No. 199) are

overruled, and the Court accepts and adopts Judge Eddy’s Report and Recommendation in its

entirety as the opinion of the Court with respect to Plaintiffs’ Motions for Conditional Certification
      Case 2:18-cv-01534-RJC-CRE Document 208 Filed 02/23/21 Page 2 of 2




(ECF Nos. 110 and 111). It is hereby further ORDERED that Plaintiffs’ Motions for Conditional

Certification are granted, and the following collectives are hereby conditionally certified:

       1. All persons who are or were formerly employed by Giant Eagle in the United
       States during the relevant period as TLs, including individuals holding comparable
       salaried positions with different titles, and who were classified by Giant Eagle as
       exempt from overtime compensation;

       2. All persons who are or were formerly employed by Giant Eagle in the United
       States during the relevant period who participated in Giant Eagle’s training program
       for TLs, and who were classified by Giant Eagle as exempt from overtime
       compensation;

       3. All persons who are or were formerly employed by Giant Eagle in the United
       States during the relevant period as STLs, including individuals holding
       comparable salaried positions with different titles and who were classified by Giant
       Eagle as exempt from overtime compensation; and

       4. All persons who are or were formerly employed by Giant Eagle in the United
       States during the relevant period who participated in Giant Eagle’s training program
       for STLs, and who were classified by Giant Eagle as exempt from overtime
       compensation.

       It is hereby further ORDERED that the parties shall confer in order to jointly prepare a

proposed notice to be provided to putative members of the collectives, and shall file the proposed

notice for the Court’s consideration at a date to be set by Judge Eddy . In the event that the parties

cannot reach agreement, Plaintiffs and Defendant shall each submit a proposed notice at a date to

be set by Judge Eddy.



                                                              BY THE COURT:

                                                              s/Robert J. Colville_______
                                                              Robert J. Colville
                                                              United States District Judge



cc/ecf: All counsel of record
